Citation Nr: 0529059	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  97-13 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran's active duty service included the period from 
May 1955 to May 1978.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In May 2003 and June 2004, the Board remanded this issue for 
further development.  


FINDING OF FACT

The veteran's hypertension is related to the veteran's active 
duty service. 


CONCLUSION OF LAW

The veteran's hypertension was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 
90 days or more of active service during a war period or 
after December 31, 1946, certain chronic disabilities, such 
as hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran's service medical records showed various blood 
pressure readings including a November 1977 entry revealing a 
blood pressure of 140/98.  Post-service private, non-private, 
and VA medical records indicated elevated and high blood 
pressure.  An August 1978 VA examination showed that the 
veteran's blood pressure while sitting was 138/90.  Private 
and non-private medical records from the 1990s reflected 
treatment for hypertension.  A January 1992 private medical 
record found the veteran's blood pressure was 158/98 and the 
diagnosis was hypertension.  

The veteran was afforded a VA examination in July 2003 for 
his hypertension.  The claims folder was reviewed in 
conjunction with the examination.  The veteran reported that 
he had a diagnosis of hypertension prior to his discharge 
from service.  Physical examination of the veteran's 
cardiovascular system revealed that he had regular rate and 
rhythm.  The assessment was essential hypertension.  The 
examiner commented that the veteran reported that he started 
taking medication for his blood pressure shortly after 
discharge from service.  In a July 2004 note, the examiner 
asserted that no opinion could be stated as to whether the 
veteran had elevated blood pressure in the military, that no 
documentation was found in the military records, and that the 
veteran emphatically reported that his blood pressure was 
elevated just prior to discharge.  

The claims folder also includes an August 2005 Veterans 
Health Administration (VHA) opinion.  Here, the examiner 
stated that the veteran's blood pressure was normal upon 
entrance into service.  His July 1977 retirement examination 
showed that his blood pressure was 130/86 and the veteran was 
not on any medication.  The veteran made multiple visits to 
the Family Practice Clinic at the Mather Air Force Base.  On 
October 31, 1977 his blood pressure was 136/82 and on 
November 3, 1977 his blood pressure was 140/98.  The claims 
folder recorded occasional blood pressures which were normal.  
On April 11, 1977 the recorded blood pressure was 132/88, the 
electrocardiogram was normal.  The examiner opined that based 
on these findings, there is a 50 percent or higher degree of 
probability that the veteran's hypertension had its clinical 
onset during service.  The examiner concluded that based on 
an echocardiogram and Thallium stress tests, both conducted 
in 1992, the veteran's hypertension did not produce any 
coronary artery disease.  

In sum, the veteran's blood pressure became elevated during 
service.  The veteran has a current diagnosis of hypertension 
and the VHA opinion found that there is a 50 percent or 
higher degree of probability that the veteran's hypertension 
had its clinical onset while in active military service.  
Thus, the totality of the evidence has suggested that there 
is a causal relationship between the veteran's service and 
his hypertension.  Service connection is therefore warranted 
for hypertension.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  However, with regard to the benefit being granted by 
the Board in this decision, the Board need not consider the 
question of VCAA compliance since there is no detriment to 
the veteran in light of the favorable disposition.  




ORDER

The appeal is granted.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


